DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWED CLAIMS
	Claims 2-23 are allowable over the prior art. 

Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No.: 9,125,686 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A terminal disclaimer has been filed to overcome Non-Statutory Double Patenting over US Pat. No.: 9,125,686. 
The closest prior art of record is Lonky (US Pat. No.: 6,641,575 B1) which discloses an anti-hemorrhaging device comprising a tubular distal section, a proximal section and a shield. Sutton (US Pat. No.: 5,472,435) discloses a hole extending from an inner channel to an outer tubular wall. The prior art of record fails to disclose wherein the shield extends at least partially axially along the tubular distal section, the shield 
Accordingly, claim 2 and its dependents, claims 3-11 and 22, are allowable over the prior art. 
Claim 12 requires the shield to be on a first side of the at least one opening and extending beyond the at least one opening to a second side of the at least one opening, which is not disclosed by the prior art.
Accordingly, claim 12 and its dependents, claims 13-21 and 23, are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781